DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 15/771924, now US Patent No.10,676,057.  Claims 1-12 are pending.
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/771924, filed on 4/27/18.
3.	The IDS filed 5/6/20 has been considered.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,676,057. Although the claims at issue are not identical, they are not patentably distinct from each other because the alternative terms and/or rewording of the instant claims do not provide patentable distinction over the patented claims of the parent.   Taking application claim 1 as exemplary, claim 1 (left) is compared to the reference patent claim 3 (right) which incorporates all of the limitations of its base claim 1:


An optical output module, comprising: an optical transmitter configured to output light to scan a scan region, wherein the optical transmitter is configured to be installed on a vehicle and the optical transmitter scans the scan region at at least one scan rate according to a driving speed of the vehicle, wherein the scan region comprises a first speed scan region and a second speed scan region, wherein the first speed scan region is a region generated by a region of interest of the scan region, wherein the second speed scan region is a region obtained by excluding the first speed scan region from the scan region, wherein the optical transmitter scans the scan region at a first scan rate when scanning the first speed scan region and scans the scan region at a second scan rate when scanning the second speed scan region, wherein the first scan speed is faster than the second scan speed, wherein the first scan rate is higher than the second scan rate, and wherein the region of interest is the scan region that requires a rapid response in the scan region according to the driving speed of vehicle.





An optical output module, comprising: an optical transmitter configured to output light to scan a scan region, wherein the optical transmitter is configured to be installed on a vehicle and the optical transmitter scans the scan region at at least one scan rate according to a driving speed of the vehicle, wherein the scan region comprises a high speed scan region and a low speed scan region, wherein the high speed scan region comprises a central portion of the scan region, wherein the low speed scan region is a region obtained by excluding the high speed scan region from the scan region, and wherein the optical transmitter scans the scan region at a first scan rate when scanning the high speed scan region and scans the scan region at a second scan rate when scanning the low speed scan region …

wherein the first scan rate is higher than the second scan rate.
















underlined whereas the differences between the two claims are shown in bold.  With regards to the first/second speed, this language is found in, or at least made obvious in view of, the reference claim as corresponding to the high/low speed.  This correspondence is further made obvious based on application claim 1 which further recites that the first scan speed is faster (i.e., high) than the second scan speed (i.e., low).  With regards to the region of interest, the reference claim specifies a central portion (i.e., directly in front of vehicle) whereas application claim 1 merely refers to a region of interest and then further clarifies it as a region that requires a rapid response in the scan region according to the driving speed of vehicle.  One of ordinary skill in the vehicle collision avoidance arts would have recognized that the central region in front of the vehicle’s direction of travel would have necessarily been a region requiring rapid response to objects located therein.  The remaining claims were compared in a similar manner and are deemed to also be subject to rejection on the grounds of nonstatutory double patenting.  The claims correspond as follows (app/pat):
1/1,3; 2/2; 3/4; 4/5; 5/6,9; 6/7; 7/8; 8/10; 9/11; 10/12; 11/13; and 12/14.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661